                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:17-cv-00140-RJC-DSC

MICHAEL JONES,                                  )
                                                )
              Plaintiff,                        )
                                                )
              v.                                )
                                                )            ORDER
LOWE'S COMPANIES, INC.,                         )
                                                )
              Defendant.                        )
                                                )
                                                )


      THIS MATTER comes before the Court sua sponte. A jury trial is scheduled

in the above-captioned case for March 4, 2019. Currently, Defendant’s Motion for

Summary Judgment, (Doc. No. 71), and various Motions to Unseal and Seal

Documents, (Doc. Nos. 100, 104, 106), are pending before the Court.

      Accordingly, the Court hereby CONTINUES the trial date until it has resolved

the pending motions. This date shall be determined by a separate order at a later

date. As such, the Court hereby SUSPENDS all pretrial deadlines until the setting

of a new trial date.

      SO ORDERED.


                                  Signed: February 6, 2019
